Case: 4:16-cv-00253-JAR Doc. #: 157 Filed: 11/20/18 Page: 1 of 1 PageID #: 2231



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LISA SCHWEPPE and                                      )
JILLIAN ZURMUEHLEN,                                    )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )      Cause No. 4:16-cv-00253-JAR
                                                       )
CITY OF PINE LAWN, MISSOURI and                        )
STEVEN BLAKENEY,                                       )
                                                       )
       Defendants.                                     )

                PLAINTIFFS' MOTION TO DISMISS WITH PREJUDICE

       COME NOW Plaintiffs Lisa Schweppe and Jillian Zunnuehlen, by and through their

counsel of record, and move to voluntarily dismiss with prejudice all claims against Defendant

Pine Lawn in this matter. Each party shall bear its own attorneys' fees and costs.


Date submitted: November 20, 2018                      Respectfully submitted,
                                                       ARCHCITY DEFENDERS, INC.

                                                       By: Isl John M Waldron
                                                          Blake A. Strode (MBE #68422MO)
                                                          Michael-John Voss (MBE #61742MO)
                                                          Nathaniel R. Carroll (MBE #67988MO)
                                                           Sima Atri (MBE #70489MO)
                                                          John M. Waldron (MBE #70401MO)
                                                          440 North 4th Street, Ste. 390
                                                           St. Louis, MO 63102
                                                          (855) 724-2489 ext. 1021
                                                          bstrode@archcitydefenders.org
                                                           mjvoss@archcitydefenders.org
                                                          ncarroll@archcitydefenders.org
                                                          satri@archcitydefenders.org
                                                           jwaldron@archcitydefenders.org
                                                          Attorneys for Plaintiffs




                                               1 of2
